Citation Nr: 0302590	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  02-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the distal aspect of the proximal 
fifth toe, a calcaneal spur, an osteophyte of the dorsal 
first metatarsal joint, and a history of an exostosectomy, of 
the left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971, from May 1974 to May 1977, and from September 1977 to 
November 1992.  

This appeal arises from a February 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claim for a 
compensable rating for his service-connected left foot 
disability.  

The veteran also submitted a timely notice of disagreement 
with the RO's February 2001 denial of his claims for a 
compensable rating for hearing loss and service connection 
for a right hip disability and the statement of the case 
(SOC) issued in   March 2002 addressed those claims.  
However, after the issuance of the SOC, there was no further 
reference to the claims for a compensable rating for hearing 
loss and service connection for a right hip disability; the 
veteran clearly indicated in his substantive appeal that he 
was only perfecting the appeal for a compensable rating for 
his left foot disability.  Accordingly, the only issue in 
appellate status is as sated on the title page.  38 C.F.R. 
§§ 20.200, 20.202, 20.302(b) (2002).  


FINDING OF FACT

The veteran's service-connected left foot disability consists 
of a healed fracture of the distal aspect of the proximal 
fifth toe, a calcaneal spur, post-traumatic deformity and 
flaring of the base of the first metatarsal, and post-
traumatic arthritic changes, which are manifested by pain, 
tenderness, weakness and fatigability with use, consistent 
with overall moderate, but no more than moderate, functional 
impairment.  



CONCLUSION OF LAW

The criteria for a 10 percent evaluation, but no more than 10 
percent, for residuals of a fracture of the distal aspect of 
the proximal fifth toe, a calcaneal spur, an osteophyte of 
the dorsal first metatarsal joint, and a history of an 
exostosectomy, of the left foot, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The RO generally kept the veteran apprised of what he must 
show to prevail in his claim, what information and evidence 
he is responsible for, and what evidence VA must secure by a 
letter from the RO in November 2000, the February 2001 rating 
decision, and the statement of the case (SOC) issued in March 
2002.  The SOC included the criteria for rating foot 
injuries.  It is clear that the veteran understood what 
evidence was necessary to support his claim as illustrated by 
his submission of an evaluation from his private orthopedist.  
He underwent a VA fee basis examination in January 2001, 
which is adequate for rating purposes.  He was advised of his 
right to present testimony at a personal hearing before the 
RO and/or Board and a Board video conference hearing was 
scheduled at the RO in January 2003, pursuant to the 
veteran's request, but he failed to report for the hearing.  
He has not identified any additional relevant evidence that 
has not been obtained.  Under these circumstances, the Board 
is satisfied that all relevant facts have been properly 
developed, and the duty to notify and assist provisions have 
been substantially met.  No further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A §§ 5102 and 5103 (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) and there is no further duty to notify (Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)).  

It does not appear that the RO referred to the explicit 
provisions of the law and regulations implementing VCAA when 
it adjudicated the case below.  However, for the reasons 
stated above, the Board has found that VA's duties under the 
VCAA have been fulfilled.  Further, the RO considered all of 
the relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim, and the Board 
will do the same.  As such, there has been no prejudice to 
the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that, in the circumstances of this case, to 
delay the favorable decision granting an increased rating to 
10 percent for any additional development or notification 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, supra (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Factual Background.  Service medical records reveal the 
veteran fractured the first metatarsal of his left foot in 
March 1980.  The veteran was told it was dislocated.  X-rays 
revealed partial obliteration of the joint space between the 
left first metatarsal and the 1st cuneiform bone.  In June 
1980 the veteran complained of continued pain and swelling of 
the foot.  Orthopedic examination of the foot in January 1992 
revealed the 1st metatarsal cuneiform joint was irregular.  
Post fracture malformation was noted to cause periodic pain.  
The veteran was referred for evaluation for possible surgery.  
March 1982 records included diagnosis of post-traumatic 
arthritis of the left foot.  In July 1982 the veteran 
complained of calcium deposits which caused left foot pain.  
A Podiatry consult in July 1982 revealed exostosis of the 1st 
metatarsal at the base of the 1st cuneiform joint.  The 
veteran was given an injection for relief of his symptoms.  

In February 1988 the veteran reported a calcium deposit on 
his left foot.  Examination revealed a one centimeter hard 
calcium buildup on the dorsum of the left foot.  It was 
painful to hard palpation.  X-rays revealed a prominent 
distal dorsal type of talus, with large dorsal osteophytes at 
the 1st TMT joint with small plantar calcaneal traction spur.  
A Podiatry consult included an assessment of lipping of the 
1st metatarsal cuneiform joint of the left foot.  A brace and 
stretching were prescribed and the veteran was placed on the 
surgical schedule.  

Subsequent records note the veteran stubbed his left fifth 
toe.  X-rays revealed a fracture of the midshaft of the left 
little toe.  July 1989 X-rays of the left foot revealed a 
healing undisplaced fracture of the distal aspect of the 
proximal phalanx of the 5th toe and a small inferior 
calcaneal spur.  

In December 1992 the veteran filed a claim for service 
connection for calcium deposits of the left foot.  The 
veteran failed to report for VA examination and the RO 
proceeded to adjudicate his claim on the evidence of record.  
In a June 1993 rating decision the RO granted service 
connection for dorsal osteophyte of the first tarsal 
metatarsal joint, calcaneal spur, and fracture of the distal 
aspect of the proximal fifth toe with history of 
exostosectomy of the left foot.  A June 1993 letter to the 
veteran informed him of the RO decision.  The veteran did not 
file a notice of disagreement with that determination.  

The veteran filed a claim for an increased rating for his 
left foot and toe in June 2000.  The veteran asserted that 
pain in the foot and calcium deposit build ups continued to 
be a problem.  He could only wear certain shoes or boots due 
to a knot on his left foot, where the dislocation occurred.  
He had surgery to scrape the calcium deposit off in 1987 at 
Fort Bliss, Texas.  The calcium deposit continued to return 
and the foot pain was constant.  It was major problem at work 
because 80 percent of his time on the job was spent on his 
feet.  

In November 2000 the RO sent a letter to the veteran 
explaining how his claim would be handled.  

The RO arranged for the veteran to be examined on a fee basis 
in January 2001.  The veteran's history of left foot 
disability included surgical removal of a knot on the top of 
his left foot in 1981.  His current complaints included pain, 
swelling and redness of the left foot.  He indicated that 
standing or walking exacerbated the pain, weakness, swelling 
and redness.  He described daily flare-ups of foot symptoms, 
which lasted until he took off his shoes.  The veteran 
further indicated that such flare-ups of foot symptoms 
adversely impacted his security guard job because it included 
prolonged walking and standing.  He also pointed out that he 
had surgery in 1987 and 1988 to remove the exostoses from the 
dorsal aspect of his left foot.  

Physical examination in January 2001 revealed a linear post-
surgical scar over the dorsum of the first metatarsal of the 
left foot, which measured five centimeters in length.  There 
was no tenderness or color changes, nor was there any 
underlying tissue loss, disfigurement, keloid formation or 
limitation of function.  The examiner also noted that there 
no signs of abnormal weight bearing.  The veteran did not 
require crutches, braces, a cane or corrective shoes.  There 
was no sign of any painful motion, edema, instability or 
weakness.  There were no skin or vascular changes.  He did 
have a high arch on the left foot, which could not be 
corrected passively or actively.  Hallus valgus was absent.  
The veteran did not require shoe inserts, corrective shoes, 
arch supports or foot support.  His posture and gait were 
normal.  Examination did not reveal any limitation of 
function upon standing or walking.  

X-rays of the feet in January 2001 revealed bilateral heel 
spurs which could be associated with plantar fasciitis.  
There was deformity and flaring of the base of the first 
metatarsal of the left foot presumably secondary to previous 
injury.  Post-traumatic arthritic changes were noted within 
the articulating surface.  The remaining metatarsals and 
phalanges were unremarkable.  There was no evidence of tarsal 
coalition.  The radiologist's impression was bilateral heel 
spurs; flaring of the proximal aspect base of the first 
metatarsal of the left foot, presumably on the basis of a 
previous injury, with post-traumatic or degenerative 
arthritic changes within the articulating surface.  

The diagnosis in January 2001 was status post dorsal 
osteophyte excision first metatarsal on the left with 
calcaneal spurs with post-traumatic arthritis.  

In August 2001 the veteran submitted an evaluation from his 
private orthopedist.  A history of left foot injury on active 
duty was noted.  The orthopedist reported that there was an 
apparent Lisfranc fracture-dislocation which was treated 
surgically.  Since the injury the veteran had chronic 
intermittent pain and dorsal prominence over the 1st 
tarsometatarsal joint.  X-rays revealed an older Lisfranc 
fracture in good position with large dorsal osteophytes.  In 
synopsis the orthopedist noted a "Surgery healed from the 
Lisfranc fracture to the left foot with mid-foot 
osteoarthritis."

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Disability of the musculoskeletal system, includes functional 
loss due to pain, supported by adequate pathology and 
evidenced by the behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2002).  

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5110.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion rate as 
below: With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations a 20 percent evaluation is 
assigned.  With X-rays evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71, Diagnostic Code 
5003.  

The definition of major and minor joints is set out in 
38 C.F.R. § 4.45 (2002).  Metatarsal and tarsal joints of the 
lower extremities, are considered groups of minor joints 
ratable on a parity with major joints.  

Foot injuries productive of severe disability are rated as 30 
percent disabling.  Moderately severe foot injuries warrant a 
20 percent rating.  Moderate foot injuries are rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  

Analysis.  After reviewing the claims folder the Board has 
concluded that the evidence supports an increased rating to 
10 percent for the veteran's left foot disability.  

The Board first identified the appropriate code for rating 
the residuals of a fracture of the foot.  The regulations 
include a specific Diagnostic Code for rating disability of 
the tarsal and metatarsal bones, but it is only applicable in 
cases where there is malunion or nonunion of the bones.  
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2002).  In June 2001 
the veteran's private orthopedist described the veteran's 
fracture of the 5th toe as healed and in good position.  

The regulations also include a Diagnostic Code for rating 
foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2002).  A 10 percent rating is provided for moderate foot 
injury, whereas a moderately severe foot disability is rated 
20 percent.  While the fracture of the distal aspect of the 
proximal fifth toe is well healed, X-rays have also shown a 
calcaneal spur, post-traumatic deformity and flaring of the 
base of the first metatarsal, and post-traumatic arthritic 
changes.  It is apparent that the veteran has pain, 
tenderness, weakness and fatigability of the left foot with 
use, which is, in the Board's judgment, with consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, consistent with 
overall moderate functional impairment.  In support of this 
conclusion, the Board notes that, while the most recent 
clinical examination was essentially unremarkable, the 
veteran's history of functional impairment due to pain, 
weakness and fatigability, particularly upon standing or 
walking, is supported by the objective X-ray findings noted 
above. 

The Board considered whether a rating in excess of 10 percent 
is warranted but finds that the overall functional impairment 
of the left foot is no more than moderate in degree.  As 
noted above, the most recent clinical evaluation was 
essentially unremarkable for any abnormal objective findings; 
physical examination revealed no abnormality of gait, edema, 
instability or weakness.  The veteran did not use arch 
supports or other corrective measures.  The veteran's pain 
was described as intermittent in nature by his orthopedist.  
The post-operative scar is asymptomatic.  Based on those 
findings a rating in excess of ten percent is not warranted 
as the evidence does not support a finding of moderately 
severe disability of the left foot.  

The Board also considered whether a higher evaluation then 10 
percent was applicable based on osteoarthritis of the foot.  
Traumatic arthritis not rated on limitation of motion is 
rated based on the number of joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A compensable rating requires 
involvement of two major or minor joint groups.  The 
regulations provide the tarsal and metatarsal bones, with 
multiple involvement, are treated on a parity with the major 
joints as minor joint group.  38 C.F.R. § 4.45.  As multiple 
involvement of the left foot bones is considered on a parity 
with one major joint, a noncompensable rating would be 
assigned, since a 10 percent rating requires involvement of 
two minor joint groups.  

In sum, the Board finds that the veteran's service-connected 
left foot disability consists of a healed fracture of the 
distal aspect of the proximal fifth toe, a calcaneal spur, 
post-traumatic deformity and flaring of the base of the first 
metatarsal, and post-traumatic arthritic changes, which are 
manifested by pain, tenderness, weakness and fatigability 
with use, consistent with overall moderate, but no more than 
moderate, functional impairment.  Accordingly, the criteria 
for a 10 percent evaluation, but no more than 10 percent, for 
the veteran's residuals of a fracture of the distal aspect of 
the proximal fifth toe, a calcaneal spur, an osteophyte of 
the dorsal first metatarsal joint, with a history of an 
exostosectomy, of the left foot, have been met.  38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5010, 5284 (2002). 






ORDER

An increased rating to 10 percent for residuals of a fracture 
of the distal aspect of the proximal fifth toe, a calcaneal 
spur, an osteophyte of the dorsal first metatarsal joint, and 
a history of an exostosectomy, of the left foot, is granted, 
subject to the regulations governing the award of monetary 
benefits.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

